FILED

UNITED sTATEs DISTRICT CoURT -|AN 3 U' 2914
FOR THE DISTRICT OF COLUMBIA Clsrk, U.S. Dlstr|ct & Bankruptcy
Courts for the District of columbia

Sydney E. Smith, )
)

Petitioner, )

)

v. ) Civil Action No.  ” 

)

United States Department of Justice et al ., )
)

Respondent. )

MEMORANDUM OPINION

The petitioner, a District of Columbia prisoner incarcerated at the Federal Correctional
lnstitution Schuylkill in Minersville, Pennsylvania, has submitted an action seeking a writ of
habeas corpus and an application to proceed in forma pauperis. For the following reasons, the
Court will grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdiction.

This action is styled "Re: Unlawful Restrain of lndividual Liberty." Pet. at 2. The
sweeping allegations are difficult to follow. At best, they constitute a challenge to the
petitioner’s 2001 murder conviction in the Superior Court of the District of Columbia following
a jury trial and his prison sentence of 30 years to life. See Pet. at 7-10, l2. The petitioner’s
recourse lies, if at all, in the Superior Court under D.C. Code § 23-110. See Blair-Bey v. Quick,
151 F.3d 1036, 1042-43 (D.C. Cir. 1998) (describing § 23-110 as "a remedy analogous to 28
U.S.C. § 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge their
conviction or sentence”); Byrd v. Herzderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) ("Since
passage of the Court Reform Act [in l970], . . . a District of Columbia prisoner seeking to

collaterally attack his sentence must do so by motion in the sentencing court - the Superior

Court - pursuant to D.C. Code § 23-110."). Section 23-11() states:
[an] application for a writ of habeas corpus in behalf of a prisoner who is
authorized to apply for relief by motion pursuant to this section shall not be
entertained by . . . any Federal . . . court if it appears . . . that the
Superior Court has denied him relief, unless it also appears that the remedy
by motion is inadequate or ineffective to test the legality of his detention.
D.C. Code § 23-l IO(g). Absent a showing of an inadequate or ineffective local remedy, "a
District of Columbia prisoner has no recourse to a federal judicial forum." Garris v. Lindsay,
794 F.Zd 722, 726 (D.C. Cir. 1986), cert. deniea', 479 U.S. 993 (1986) (internal footnote

omitted). Because the petitioner has not shown that his local remedy is inadequate to address

his claims, the Court will dismiss this habeas action for lack of jurisdiction. A separate Order

, /" /W%~
U1 ;e/s D§

istrict Judge

accompanies this Memorandum Opinion.

DATE: January  2014